Case 1:14-cv-03323-NLH-AMD Document 305 Filed 10/30/20 Page 1 of 4 PageID: 4884




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


   JOHN A. SOSINAVAGE,                     Civil No. 14-3292 (NLH/AMD)

                  Plaintiff,
                                                   MEMORANDUM
         v.                                      OPINION & ORDER
   POLICE CHIEF JOHN SCOTT
   THOMSON, et al.,

                Defendants.
   ------------------------------
   LT. ANTHONY CARMICHAEL,

                  Plaintiff,               Civil No. 14-3323 (NLH/AMD)

         v.

   POLICE CHIEF JOHN SCOTT
   THOMSON, et al.,

                  Defendants.


APPEARANCES:

CHERYL L. COOPER
LAW OFFICES OF CHERYL L. COOPER
342 EGG HARBOR RD
SUITE A-1
SEWELL, NJ 08080

      On behalf of Plaintiffs

CHRISTINE P. O'HEARN
BROWN & CONNERY, LLP
360 HADDON AVENUE
PO BOX 539
WESTMONT, NJ 08108

DANIEL EDWARD RYBECK
JOHN C. EASTLACK, JR.
WEIR & PARTNERS LLP
20 BRACE ROAD, SUITE 200
Case 1:14-cv-03323-NLH-AMD Document 305 Filed 10/30/20 Page 2 of 4 PageID: 4885



CHERRY HILL, NJ 08034

LILIA LONDAR
HOLZMAN MCCLAIN & LONDAR, PC
524 MAPLE AVE, SUITE 200
LINWOOD, NJ 08221

      On behalf of Defendants

HILLMAN, District Judge

      WHEREAS, pending before this Court is the issue of the

appropriate amount of sanctions to be assessed against Plaintiff’s

counsel, Cheryl L. Cooper; 1 and

      WHEREAS, also pending are motions for summary judgment filed

by Defendants in each of these actions (Civil No. 14-3292, Docket

No. 294; Civil No. 14-3323, Docket No. 292), both of which were


1 For a comprehensive description of the nature of these actions
and a recitation of their procedural histories, see the Court’s
Opinion in Civil No. 14-3292, Docket No. 277. That Opinion denied
Cooper’s motion for reconsideration of sanctions imposed by the
late Honorable Jerome B. Simandle, U.S.D.J. (See Civil No. 14-
3292, Apr. 4, 2019, Docket No. 240.) In his April 4, 2019
Memorandum Opinion and Judgment, Judge Simandle granted County
Defendants’ unopposed application for legal fees and expenses and
entered judgment in favor of the County of Camden and against Ms.
Cheryl L. Cooper, Esq. and the Law Offices of Cheryl L. Cooper in
the amount of $89,234.74 pursuant to Federal Rule of Civil
Procedure 54 and Local Civil Rule 54.2. In this Court’s Order
denying Cooper’s motion for reconsideration, the Court provided
that Cooper could file objections to a supplementary certification
of County Defendants’ counsel and she could file a financial
hardship affidavit, under the same terms permitted by Judge
Simandle’s prior Order. Cooper did so. (Docket No. 284). The
issue as to whether the Court will reduce the amount of sanctions
imposed by Judge Simandle remains outstanding because it is
directly related to Defendants’ motions to disqualify Cooper as
Plaintiffs’ counsel, as well as Cooper’s own request to be
relieved as counsel, as discussed herein.
                                       2
Case 1:14-cv-03323-NLH-AMD Document 305 Filed 10/30/20 Page 3 of 4 PageID: 4886



filed on February 14, 2020; but

       WHEREAS, on February 19, 2020, Defendants filed cross-

motions to disqualify Plaintiffs’ counsel (Civil No. 14-3292,

Docket No. 297; Civil No. 14-3323, Docket No. 294); and

       WHEREAS, in consideration of Defendants’ motions to

disqualify Plaintiffs’ counsel, the Magistrate Judge directed

Cooper to file a certification in response, which Cooper did on

September 28, 2020 (Civil No. 14-3292, Docket No. 308; Civil No.

14-3323, Docket No. 304); 2 and

       WHEREAS, in her certification, Cooper asserts, among other

explanatory statements, “I am NOT able to continue as counsel for

the Plaintiff in this matter. I have previously attempted to

withdraw as counsel dating back to March 2019.”; 3 and


2   Cooper filed the identical certification in both matters.
3 L. Civ. R. 102.1 provides, “Unless other counsel is substituted,
no attorney may withdraw an appearance except by leave of Court.”
Cooper has not formally moved to withdraw as counsel for a second
time. Cooper’s March 2019 motion to withdraw as counsel was
denied without prejudice. The Magistrate Judge found that
“counsel has not met the standard for withdrawal of her
representation at this time. With respect to her first basis,
counsel has failed to submit any documentation detailing the
alleged financial inability to continue to represent her client. .
. . As to the second basis for counsel’s motion, the Court notes
that counsel has not submitted (either under seal or by way of in
camera submission) any specific information describing the
‘personal issues’ that now prevent her from continuing her
representation. . . . even if there is good cause to permit
withdrawal of counsel, the Court notes that counsel fails to
address the factors set forth in Rusinow. . . . She has not set
forth whether her clients object to her request; whether her
clients are able to prosecute this case pro se or have retained
                                       3
Case 1:14-cv-03323-NLH-AMD Document 305 Filed 10/30/20 Page 4 of 4 PageID: 4887



      WHEREAS, the Court finds that Defendants’ motions for

summary judgment, and their related motions to seal, to which

Cooper has failed to file any responses, cannot be decided until

the issue of Plaintiffs’ representation by Cooper has been

resolved;

      THEREFORE,

      IT IS on this      30th          day of    October         , 2020

      ORDERED that Defendants’ motions for summary judgment and

the related motions to seal (Civil No. 14-3292, Docket No. 294,

299; Civil No. 14-3323, Docket No. 292, 295) be, and the same

hereby are, DENIED WITHOUT PREJUDICE to Defendants’ right to

refile their motions after the issue of Plaintiffs’

representation has been resolved.




                                                  s/ Noel L. Hillman
At Camden, New Jersey                           NOEL L. HILLMAN, U.S.D.J.




other counsel; and the effect withdrawal of counsel would have on
the resolution of this case, particularly given the stage of this
litigation.” (Civil No. 14-3292, Docket No. 238; Civil No. 14-
3323, Docket No. 235.) With regard to Plaintiffs’ position on
Cooper’s request to withdraw as counsel, the Court’s review of
Cooper’s September 28, 2020 certification only relates the
following: “My clients have been aware of the various medical and
personal issues I have suffered dating back to 2015. They have
been informed of the details all along.” (Civil No. 14-3292 at
1.) Cooper’s most recent certification is silent as to
Plaintiffs’ stance on Cooper’s withdrawal, or their ability to
secure other counsel.
                                       4
